As filed with the Securities and Exchange Commission on April ^ 29, 2009 1940 Act File No. 811-2589 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. ^ 33 [x] EATON VANCE SERIES TRUST (Exact Name of Registrant as Specified in Charter) ^ Two International Place, Boston, MA 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number, including Area Code) Maureen A. Gemma ^ Two International Place , Boston, Massachusetts ^ (Name and address of agent for service) Throughout this Registration Statement, information concerning Tax-Managed Growth Portfolio (the Portfolio) (File No. 811-7409) is incorporated by reference from Amendment No. ^ 140 to the Registration Statement of Eaton Vance Mutual Funds Trust (File No. 2-90946 under the Securities Act of 1933 (the 1933 Act) (the Amendment), which was filed electronically with the Securities and Exchange Commission on April ^ 27, 2009 (Accession No. 0000940394- ^ 09-000293 ). The Amendment contains a prospectus (the Feeder Fund prospectus) and statement of additional information (Feeder Fund SAI) for Eaton Vance Tax-Managed Growth Fund 1.2 (the Feeder Fund), which invests substantially all of its assets in the Portfolio. The investment practices and policies of the Feeder Fund are substantially the same as those of the Portfolio. PART A Responses to Items 1, 2, 3 and 8 have been omitted pursuant to Paragraph B2.(b) of the General Instructions to Form N-1A. Item 4. Investment Objectives, Principal Investment Strategies, Related Risks and Disclosure of Portfolio Holdings. (a) Eaton Vance Series Trust (the Registrant or the Trust) is an open-end diversified management investment company. The investment objective of Eaton Vance Tax-Managed Growth Fund 1.0 (the Fund), the sole series of the Registrant, is to achieve long-term, after-tax returns for its shareholders through investing in a diversified portfolio of equity securities. This objective is nonfundamental but the Trustees intend to submit any proposed change, that would be material to shareholders for approval. (b) and (c) The Fund seeks to achieve its investment objective by investing in the Portfolio. Registrant incorporates by reference information concerning the Portfolios investment objective and investment practices and risks from Fund Summaries and Investment Objectives & Principal Policies and Risks in the Feeder Fund prospectus. (d) Registrant incorporates by reference the description of the Portfolios policies and procedures with respect to the disclosure of portfolio holdings information from Information about the Funds under Shareholder Account Features in the Feeder Fund prospectus. Item 5. Management, Organization, and Capital Structure (a) Registrant incorporates by reference information concerning the Portfolios management from Management and Organization in the Feeder Fund prospectus. (b) Capital Stock Registrant incorporates by reference information concerning interests in the Portfolio from Management and Organization in the Feeder Fund SAI. ^ A- 1 Item 6. Shareholder Information (a) Pricing The Fund values its shares once on each day the New York Stock Exchange (the Exchange) is open for trading, as of the close of regular trading on the Exchange (normally 4:00 p.m. New York time). The Funds net asset value per share is determined by its custodian, State Street Bank and Trust Company (State Street), (as agent for the Registrant) in the manner authorized by the Trustees of the Trust. Net asset value is computed by dividing the value of the Funds total assets, less its liabilities, by the number of Fund shares outstanding. Because the Fund invests its assets in an interest in the Portfolio, the Funds net asset value will reflect the value of its interest in the Portfolio (which, in turn, reflects the underlying value of the Portfolios assets and liabilities). Registrant incorporates by reference information concerning the computation of net asset value and valuation of Portfolio assets from Valuing Shares in the Feeder Fund prospectus and from Calculation of Net Asset Value in the Feeder Fund SAI. (b) Purchase of Fund Shares Not applicable. Registrant does not offer shares of the Fund for sale. (c) Redemption of Fund Shares A shareholder has the right to redeem Fund shares by delivering to the transfer agent during its business hours a written request in good order plus any share certificates, or stock powers if no certificates have been issued. Redemption will be made at the net asset value next computed after such delivery. Good order means that all relevant documents must be endorsed by the record owner(s) exactly as the shares are registered and the signature(s) must be guaranteed. A shareholder can obtain a signature guarantee at banks, savings and loan institutions, credit unions, securities dealers, securities exchanges, clearing agencies and registered securities association that participate in the Securities Transfer ^ Agents Medallion ^ Program , Inc. (STAMP, Inc.) . Only signature guarantees issued in accordance with ^ STAMP, Inc. will be accepted. In addition, in some cases, good order may require the furnishing of additional documentation if shares are registered in the name of a corporation, partnership or fiduciary. Payment normally will be made within seven days of the receipt of the aforementioned documents, reduced by any federal income tax required to be withheld. The Registrant reserves the right to pay the redemption or repurchase price of Fund shares in whole or in part by a distribution of portfolio securities in lieu of cash if, in the opinion of management, it seems advisable to do so; normally, when the redemption or repurchase price equals or exceeds $2,500 portfolio securities will be used by the Registrant. Any portfolio securities so distributed would be valued pursuant to the Portfolios valuation procedures. If the portfolio securities so distributed are sold by the redeeming shareholder, brokerage commissions or other transaction costs will be incurred in connection with such sale. The right to redeem shares of the Fund can be suspended and the payment of the redemption price deferred when the Exchange is closed (other than for customary weekend and holiday closings), during periods when trading on the Exchange is restricted as determined by the Securities and Exchange Commission (the SEC), or, to the extent otherwise permitted by the ^ A- 2 Investment Company Act of 1940, as amended (the 1940 Act), if an emergency exists as determined by the SEC, or during any other period permitted by order of the SEC for the protection of investors. (d) Dividends and Distributions Distributions from net investment income are paid at least quarterly and distributions from net realized long-term capital gains are paid at least annually. These distributions are paid in shares of the Fund computed at net asset value, subject to an option to each shareholder to elect to be paid in cash. ^ (e) Frequent Purchases and Redemptions of Fund Shares In general, frequent purchases and redemptions of investment company shares may dilute the value of shares held by long-term shareholders. Excessive purchases and redemptions may disrupt efficient portfolio management, forcing an investment company to sell portfolio securities at inopportune times to raise cash, or cause increased expenses such as increased brokerage costs, realization of taxable capital gains without attaining any investment advantage, or increased administrative costs. The Boards of Trustees of the Eaton Vance Funds have adopted policies for the Feeder Fund to discourage short-term trading and market timing and to seek to minimize the potentially detrimental effects of frequent purchases and redemptions of Feeder Fund shares. (f) Tax Consequence s Since the Fund intends to distribute substantially all of its net investment income and net realized long-term capital gains to shareholders, it is not expected that the Fund will be required to pay any federal income taxes on such income and capital gains. However, shareholders of the Fund normally will have to pay federal income taxes and any state or local taxes, on any such distributions from investment income. After the end of each calendar year, each shareholder receives information for tax purposes regarding the distributions paid during the year and the amount of any distributions eligible for the dividends received deduction for corporations. Item 7. Distribution Arrangements (a) and (b) Not applicable (c) Whenever the Fund as an investor in the Portfolio is requested to vote on matters pertaining to the Portfolio (other than the termination of the Portfolios business, which may be determined by the Trustees of the Portfolio without investor approval), the Fund will hold a meeting of Fund shareholders and will vote its interest in the Portfolio for or against such matters proportionately to the instructions to vote for or against such matters received from Fund shareholders. The Fund shall vote shares for which it receives no voting instructions in the same proportion as the shares for which it receives voting instructions. Other investors in the Portfolio may alone or collectively acquire sufficient voting interests in the Portfolio to control matters relating to the operation of the Portfolio, which may require a Fund to withdraw its investment in the Portfolio or take other appropriate action. The Fund can withdraw from the Portfolio at any time. ^ A- 3 In the event the Fund withdraws all of its assets from the Portfolio, or the Board of Trustees of the Registrant determines that the investment objective of the Portfolio is no longer consistent with the investment objective of the Fund, such Trustees would consider what action might be taken, including investing the assets of the Fund in another pooled investment entity or retaining an investment adviser to manage the Funds assets in accordance with its investment objective. The Funds investment performance may be affected by a withdrawal of all its assets (or the assets of another investor) from the Portfolio. ^ A- 4 PART B Item 9. Cover Page and Table of Contents Not applicable Item 10. Fund History Registrant is a Massachusetts business trust organized on June 24, 1996. Registrant currently has one series, Eaton Vance Tax-Managed Growth Fund 1.0 (the Fund). Prior to March 1, 2001, the Fund was known as Capital Exchange Fund. Item 11. Description of the Fund and Its Investments and Risks Registrant is an open-end diversified management investment company. Part A contains information about the investment objective and policies of the Fund. This Part B should be read in conjunction with Part A. Capitalized terms used in this Part B and not otherwise defined have the meanings given them in Part A. Registrant incorporates by reference additional information concerning the investment policies of the Portfolio as well as information concerning the investment restrictions of the Portfolio from Strategies and Risks and Investment Restrictions in the Feeder Fund SAI. The Fund is subject to the same investment restrictions as the Portfolio. Registrant incorporates by reference the Portfolios portfolio turnover rates from Financial Highlights in the Feeder Fund prospectus. Item 12. Management of the Fund (a) - (b) Registrant incorporates by reference additional information concerning the management of the Portfolio from Management and Organization in the Feeder Fund SAI. As used in this filing, EVC refers to Eaton Vance Corp., EV refers to Eaton Vance, Inc. and EVD refers to Eaton Vance Distributors, Inc. The Board of Trustees of Registrant has the same committees with the same composition as the committees of the Portfolios Board. B-1 Number of Portfolios in Fund Position(s) Term of Office Complex with the and Length Principal Occupation(s) During Overseen By Other Directorships Name and Date of Birth Fund/Portfolio of Service Past Five Years Trustee Held INTERESTED TRUSTEE ^ THOMAS E. FAUST JR. Trustee ^ of the Trustee since Chairman, Chief Executive Officer and ^ Director of EVC 5/31/58 Trust and ^ Vice 2007; Vice President of EVC, Director and President President of the President of EV, Chief Executive Officer Trust since and President of Eaton Vance and 1998 ^ ; and of BMR, and Director of EVD. Trustee the Portfolio since and/or officer of ^ 173 registered 2002 investment companies and ^ 4 private investment companies managed by Eaton Vance or BMR. Mr. Faust is an interested person because of his positions with BMR, Eaton Vance, EVC, EVD and EV, which are affiliates of the ^ Trust and Portfolio. NONINTERESTED TRUSTEES BENJAMIN C. ESTY Trustee ^ Since Roy and Elizabeth Simmons Professor ^ None 1/2/63 of Business Administration, Harvard University Graduate School of Business Administration. ALLEN R. FREEDMAN Trustee Since 2007 Former Chairman (2002-2004) and a ^ Director of Assurant, 4/3/40 Director (1983-2004) of Systems & Inc. (insurance Computer Technology Corp. (provider provider), and of software to higher education). Stonemor Partners Formerly, a Director of Loring Ward L.P. (owner and International (fund distributor) (2005- operator of 2007). Formerly, Chairman and a cemeteries) ^ Director of Indus International , Inc. (provider of enterprise management software to the power generating industry) (2005-2007). WILLIAM H. PARK Trustee Since 2003 Vice Chairman, Commercial Industrial ^ None 9/19/47 Finance Corp. (specialty finance company) (since 2006). Formerly, President and Chief Executive Officer, Prizm Capital Management, LLC (investment management firm) (2002- RONALD A. PEARLMAN Trustee Since 2003 Professor of Law, Georgetown ^ None 7/10/40 University Law Center. ^ B-2 Number of Portfolios in Fund Position(s) Term of Office Complex with the and Length Principal Occupation(s) During Overseen By Other Directorships Name and Date of Birth Fund/Portfolio of Service Past Five Years Trustee Held ^ HELEN FRAME PETERS Trustee ^ Since 2008 ^ Professor of Finance, Carroll School ^ ^ Director of Federal 3/22/48 of Management, Boston College. Home Loan Bank of Adjunct Professor of Finance, Peking Boston (a bank for University, Beijing, China (since banks) and BJs Wholesale Club, Inc. (wholesale club retailer); Trustee of SPDR Index Shares Funds and SPDR Series Trust (exchange traded funds) HEIDI L. STEIGER Trustee Since 2007 Managing Partner, Topridge Associates ^ Director of Nuclear 7/8/53 LLC (global wealth management firm) Electric Insurance (since 2008); Senior Adviser (since Ltd. (nuclear 2008), President (2005-2008) , insurance provider) Lowenhaupt Global Advisors, LLC and Aviva USA (global wealth management firm ^ ). (insurance provider) Formerly, President and Contributing Editor, Worth Magazine (2004-2005). Formerly, Executive Vice President and Global Head of Private Asset Management (and various other positions), Neuberger Berman (investment firm) (1986-2004). LYNN A. STOUT ^ Trustee ^ Since 2003 ^ Paul Hastings Professor of Corporate ^ ^ None 9/14/57 and Securities Law (since 2006) and Professor of Law (2001-2006), University of California at Los Angeles School of Law. RALPH F. VERNI Chairman of the Chairman of the Consultant and private investor. None 1/26/43 Board and Board since 2007 Trustee and Trustee since (1) Includes both master and feeder funds in a master-feeder structure. Principal Officers who are not Trustees Position(s) with the Term of Office Name and Date of Birth Fund/Portfolio and Length of Service Principal Occupation(s) During Past Five Years DUNCAN W. RICHARDSON President ^ ^ Since Director of EVC, Executive Vice President and Chief Equity Investment 10/26/57 Officer of EVC, Eaton Vance and BMR. Officer of ^ 81 registered investment companies managed by Eaton Vance or BMR. BARBARA E. CAMPBELL Treasurer Of the Trust since Vice President of Eaton Vance and BMR. Officer of ^ 173 registered 6/19/57 ; and of the investment companies managed by Eaton Vance or BMR. Portfolio since 2007 MAUREEN A. GEMMA Secretary and Chief ^ Secretary since ^ Vice President of Eaton Vance and BMR. Officer of ^ 173 registered 5/24/60 Legal Officer 2007 and Chief Legal investment companies managed by Eaton Vance or BMR. Officer since 2008 Paul M. ONeil Chief Compliance Since 2004 Vice President of Eaton Vance and BMR. Officer of 173 registered 7/11/53 Officer investment companies managed by Eaton Vance or BMR. B-3 Share Ownership. The following table shows the dollar range of equity securities beneficially owned by each Trustee in the Fund and in all Eaton Vance Funds overseen by the Trustee as of December 31, 2007. Dollar Range of Equity Aggregate Dollar Range of Equity Securities Owned Securities Owned in in All Registered Funds Overseen by Name of Trustee the Fund Trustee in the Eaton Vance Fund Complex Interested Trustee Thomas E. Faust Jr. ^ None over $100,000 Noninterested Trustees Benjamin C. Esty None over $100,000 Allan R. Freedman ^ None over $100,000 William H. Park None over $100,000 * Ronald A. Pearlman None over $100,000 ^ Helen Frame Peters None ^ None Heidi L. Steiger ^ None ^ None Lynn A. Stout ^ None over $100,000* Ralph F. Verni ^ None over $100,000* * Includes shares which may be deemed to be beneficially owned through a Trustee Deferred Compensated Plan.
